DETAILED ACTION
Response to Remarks/Amendments
Upon further consideration of Applicant's arguments filed on April 5, 2021 and evaluation of prior art Sergent (FR-2900451A1), Examiner agrees that claim amendments filed on April 5, 2021 overcome prior art Sergent.
As shown in Figure 1 of Sergent, deformable bridges 36 and 38 are located in the groove 30.  The centering sleeve 42 is in the recess 40 and centers the drilling tool, thereby preventing tilting movement of the drilling tool 20.  Therefore, if a tilting or pushing force is exerted on an outer surface of the insertion tip (drilling tool 20), the centering sleeve 42 will prevent tilting of the drilling tool 20.  
If the drilling tool 20 is tilted or pushed, the oblique bearing surfaces 37, 39 of the drilling tool 20 will bear against surfaces 31 and 33, however, due to the centering sleeve preventing tilting of the drilling tool and deformable bridges 36 and 38 being located in the groove 30, it will not be possible to deform/stretch the deformable bridges 36 and 38 until breakage by applying a tilting or pushing force on the outer surface of the drilling tool.  
Examiner notes that a pulling force applied on the outer surface of the drilling tool will cause detachment of the drilling tool as the pulling force (applied along the “A” axis) on the outer surface will be similar to a pushing force applied by a screw inserted into the recess 40.  Claim amendments further define the force as a pushing or a tilting force that is being applied to the outer surface of the drilling tool.  


Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The fastening component in Matsuura is made out of the same material as the part/sheet (i.e. made out of composite resin material) in order to eliminate the need to remove metal fastener when recycling parts/sheets.  Therefore, it would not have been obvious to make the fastening component 1 shown in Matsuura out of aluminum as recited in claims 8 and 20.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-5, 7, 9, 12-13, 15-16 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuura (US-5199149-A).

Regarding Claim 1
Matsuura discloses:
A fastening component 1, comprising: a body 9, the body comprising; a fastening member (see Figure “A1” below) intended to enable assembly of the fastening component 1 to a composite material part 3.
an insertion tip 15 arranged at an end of the body 9, the insertion tip 15 allowing insertion of at least one portion of the body 9 through the composite material part (part 3 of Figure 6), an axial stop 7 configured to stop insertion of the body 
Examiner notes that the frangible portion 15 is capable of breaking by action of a predetermined pushing or tilting force exerted on an outer surface of the insertion tip in order to detach the insertion tip 15 from the body 9.

Regarding Claim 2,
Matsuura discloses: 
As shown in Figure “A1” below, wherein the insertion tip 15 comprises a base portion and an end portion, the end portion having an apex angle smaller than an apex angle of the base portion.

Regarding Claim 3,
Matsuura discloses: 
the insertion tip 15 is cone shaped as shown in Figure 2.  

Regarding Claim 4,
Matsuura discloses: 
As shown in Figure “A1” below, wherein the body 9 comprises a compaction portion arranged between the frangible portion 17 and the fastening member.

    PNG
    media_image1.png
    623
    1037
    media_image1.png
    Greyscale

Figure “A1”: Taken from Figure 3 of Matsuura (annotated by the Examiner).

Regarding Claim 5,
Matsuura discloses: 
As shown in Figure “A1”, wherein the body 9 delimits a conduit 5 and the insertion tip 15 has a bearing surface extending around the conduit 5, the bearing surface is capable of bearing, after breakage of the frangible portion 15, against a receiving face of the end of the body 9, wherein the end of the body 9 extends around the conduit 5.





Matsuura discloses: 
The frangible portion 17 has a thickness which decreases in a direction of the body 9 – see Figure 3.

Regarding Claim 9
Matsuura discloses: 
method step limitations of this claim will be performed by the device as set forth in the rejection of claim 1.  
A method for manufacturing a composite material part, comprising the steps of inserting the insertion tip 15 of a fastening component 1 according to claim 1 through a composite material sheet 3, generating a force on the insertion tip 15 so as to cause breakage of the frangible portion 17.

Regarding Claim 12: see rejection of claim 4 shown above.

Regarding Claim 13: see rejection of claim 4 shown above.

Regarding Claim 15: see rejection of claim 5 shown above.

Regarding Claim 16: see rejection of claim 5 shown above.



Matsuura discloses: 
As shown in Figures 2-3, wherein the insertion tip 15 has an apex and the frangible portion 17 is capable of breaking by the action of a predetermined force exerted on the apex of the insertion tip in order to detach the insertion tip 15 from the body 9.

Regarding claim 22,
Matsuura discloses: 
As shown in Figure 2, wherein the fastening component 1 includes rotational blocking member 13 that is capable of preventing a rotation of the fastening component 1 when the fastening component 1 penetrates the composite material part 3.

Regarding claim 23,
Matsuura discloses: 
wherein the insertion tip 15 includes a base (annotated as the base portion in Figure “A1” above) having a diameter equal to or greater than an outer diameter of the fastening member (as annotated in Figure “A1” above).




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Marxkors et al. (US PGPUB 2015/0056042A1).

Regarding Claim 6
Matsuura does not teach, but Marxkors et al. (hereinafter referred to as Marxkors) teaches:
A fastener that has a subplate (flat element 30) located under the head 12 of the fastener.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a subplate (flat element) similar to the one shown in Marxkors under the head (axial stop) of the fastening element shown in Matsuura in order to provide a larger bearing area for the head and effectively transfer load to the components being joined (see paragraph 0035).

Regarding Claim 17: see rejection of claim 6 shown above.

Regarding Claim 18: see rejection of claim 6 shown above.




Matsuura discloses: 
The frangible portion 17 has a thickness which decreases in a direction of the body 9 – see Figure 3.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of O’Connor et al. (US-4761871A).

Regarding Claim 10
Matsuura does not disclose, but O’Connor et al. teaches:
“The method in one preferred embodiment includes the steps of placing a first thermoplastic article against a second thermoplastic article, and then heating adjacent portions of the first and second articles. Then a sharpened end of a thermoplastic fastener is driven through the heated areas of the first and second articles and the heated areas are then allowed to cool thus locking the fastener to the first and second articles.” [col 1, line 59]
“This is preferably accomplished by placing a heating element 24 of an ultrasonic heating gun 26 against an upper surface 28 of the upper thermoplastic sheet 10 to heat only a small area thereunder.” [col 3, line 23]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ultrasonic/ultrasound heat gun as taught by O’Connor et al. when using the fastening element shown in Matsuura in order to ease fastener insertion into the composite material.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677